Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Abstract 
Applicant is reminded of the proper language and format of an Abstract of 
the Disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 250 words. The printer will no longer accept Abstracts that are more than 25 lines, regardless of the number of words. The form and legal phraseology often used in patent claims, such as "means" and "said", should be avoided. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
Applicants should delete the reference to the figures in the abstract,
 i.e. “Figures: none”
Response to Arguments
Applicant’s arguments, see arguments, filed 10-28-22 with respect to the rejection(s) of claim(s) 21-40 under Obviousness-type Double Patenting have been fully considered and are persuasive. With regard to the Obviousness-type Double Patenting rejection, the claims of each of the cited applications and patents claim a single component composition, i.e., a composition wherein the compositional components have been combined, mixed, and stored as a single component composition. In contrast, the claims in the present application recite a multicomponent composition. Therefore, the rejection has been withdrawn.  
However, upon further consideration, a new ground(s) of rejection has been made as set forth below: 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2013174891 A2 see page 3 lines 5-24, lines 21-23, page 4  line  31 - page 5 line 2, page 15 lines  28-29, lines 30-34, page 16 line 32 through page 17 line 13, page 17 lines 28-32 and claim 10.
Applicants claim 21 is directed to:
 a multicomponent adhesive composition comprising:
Note the reference discloses on page 19 lines 19-26, the reference discloses that [t]he moisture-curing composition may be in the form of a one-component or in the form of a two-component composition.  m temperature over a period of several weeks to months and is curable with moisture. The term "two-component" in the present document refers to a composition in which the constituents of the composition are present in two different components which are stored in separate containers and which in each case are stable in storage at room temperature shortly before or during the application of the composition. 
a composition A comprising:
-at least one silyl polymer comprising at least one hydrolyzable alkoxysilane group
Note the reference discloses on page 19 lines 26-33, [w]hen the moisture-curing composition is applied to at least one solid or article, the existing silane groups come into contact with moisture have the property of hydrolyzing on contact with moisture to form organosilanols and, by subsequent condensation reactions, organosiloxanes, as a result of which the composition cures This process is also known as networking. Furthermore, silanol groups can condense with, for example, hydroxyl groups of the substrate to which the composition is applied, whereby an excellent adhesion of the composition to the substrate can be formed during the curing.
and 
-at least one tackifying resin; and
Note the reference discloses on page 17 line 16-27 and page 21 lines 29, the reference discloses that an adhesion promoter may be used. 

- a composition B comprising:
Note the reference discloses on page 4  line  31 - page 5 line 2 and claim 10 of the reference. 

-at least one catalyst; and
Note the reference page 5 line 7, and page 15 lines 24-39 and pages 16 and 17 line 15.

- at least one compound C chosen from:
-a compound Cl with a number-average molecular mass ranging from
300 g/mol to 500,000 g/mol; and
Note page 3 lines 5-24, particularly lines 21-23, page 4  line  31 - page 5 line 2 and claim 10 of the reference. 

-a compound C2 with a vapor pressure at 20°C of greater than or equal to 0.08 kPa; and
Note page 3 lines 5-20, page 4  line  31 - page 5 line 2 and claim 10 of the reference. 

-mixtures thereof;
See page 3 lines 5-23, , page 4  line  31 - page 5 line 2 and claim 10 of the reference. 

wherein a mass ratio of composition A:composition B ranges from 99.98:0.02 to 60:40;and wherein a total content of catalyst ranges from 0.01% to 10% by weight relative to the total weight of said adhesive composition.
     The reference discloses the same invention as that which is claimed by applicants except for the specific parameters vapor pressure at 20°C of greater than or equal to 0.08 kPa and amounts, mass ratio of composition A:composition B ranges from 99.98:0.02 to 60:40;and total content of catalyst ranges from 0.01% to 10%.  
   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ particular amounts and/or parameters as known in the art, since the parameters of vapor pressure appears to be an inherent feature of the reference since the resulting products are the same. Regarding the amounts,  it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971).
One would have been motivated to employ particular amounts and/or parameters as known in the art, since, the primary reference discusses the generally use of such and generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). 
 With regard to claim 22, note the figures III, IV and V read on applicants formula I, II and II a of the reference. See Foreign Reference for structural formulas. Although applicants may argue that the formulas are not identical in each instance, When chemical compounds have “very close” structural similarities and similar utilities, without more a prima facie case may be made, In re Wilder, 563 F.2d 457 (CCPA 1957); i.e., obviousness may be based solely upon structural similarity (an established structural relationship between a prior art compound and the claimed compound, as with homologs). See In re Duel, 51 F.3d 1552, 1559 (Fed. Cir. 1995). The necessary motivation to make the claimed compound, and thus the prima facie case of obviousness, arises from the reasonable expectation that compounds similar in structure will have similar properties. In re Gyurik, 596 F.2d 1012, 1018 (CCPA 1979). 

With regard to claim 23, see discussion for claim 21 above.

With regard to claim 24 note page 17 lines 28-32. 

With regard to claim 25, note  page 15 lines 30-34.

With regard to claim 26 note page 15 lines 28-29, page 16 line 32 through page 17 line 13. 

With regard to claims 27 and 28, see page 15 lines 30-34 .

With regard to claim 29, see page 15 lines 32.

With regard to claim 30, although neither acid anhydrides, acid esters or acid ammonium salts are used as catalyst in the reference, such are known in the art, generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended purpose. See Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). (Selection of solvent having boiling point and vapor pressure properties recognized as being ideal for printing inks into printing ink compositions found obvious on its face). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). (Selection of a known plastic to make a plastic container found obvious on its face). 

With regard to claim 31, note page 8 in its entirety.


With regard to claim 32, note page 8 in its entirety.


With regard to claim 33, note pages 5,6 and page 13 lines 11-19 particularly line 16. 

With regard to claim 34,  see page 24 lines 20-21 and 28-29. 


With regard to claim 35, although the amount of catalyst employed is not specified, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ particular amounts as known in the art, it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971).One would have been motivated to employ particular amount of catalyst sufficient to obtain the desired results  and/or parameters as known in the art, since, the primary reference discusses the generally use of such and generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). 

With regard to claim 36, note pages 5,6 and page 13 lines 11-19 particularly line 16. 

With regard to claim 37, note page 20 lines 6-15 disclose several ways in which the adhesive may be employed including those that are well-known in the art to be self-adhesive, e.g. floor coverings.
 In conclusion, in view of the above, there appears to be no significant difference between the reference(s) and that which is claimed by applicant(s). Any differences not specifically mentioned appear to be conventional. Consequently, the claimed invention cannot be deemed as unobvious and accordingly is unpatentable.

Claim Objections
Claims 38-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), title, relevant pages of the publication, date and place of publication to be submitted for consideration by the Office. 

Improper Claim Dependency
Prior to allowance, any dependent claims should be rechecked for proper dependency if independent claims are cancelled. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Terressa Boykin/Primary Examiner, Art Unit 1765